Citation Nr: 1027046	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  09-25 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to an initial rating in excess of 10 percent for 
mood disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from November 1995 to February 
2004.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an August 2007 rating decision in which the RO, inter alia, 
granted service connection and assigned an initial 10 percent 
rating for mood disorder, effective November 2, 2006; but denied 
service connection for a right knee condition, claimed as right 
knee pain.  In December 2007, the Veteran filed a notice of 
disagreement (NOD) with the assigned disability rating for mood 
disorder and the denial of service connection for a right knee 
condition.  A statement of the case (SOC) was issued in June 
2009, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in July 2009.

Because the appeal involves disagreement with the initial rating 
assigned following the grant of service connection for mood 
disorder, the Board has characterized this matter in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

In March 2010, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a transcript 
of that hearing is of record.  During the hearing, the Veteran 
requested, and the undersigned granted, a 60-day abeyance period 
for submission of additional evidence in support of the claims.  
The Veteran has since submitted additional evidence to the Board, 
waiving initial RO consideration of the evidence.  See 38 C.F.R. 
§§ 20.800, 20.1304 (2009).

For the reasons expressed below, the matters on appeal are being 
remanded to the RO, via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran when further action, 
on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.

As regards the Veteran's claim for service connection for a right 
knee disability, the Board notes that service records dated from 
January 1996 to December 2003 indicate that the Veteran 
complained on numerous occasions of pain, locking, and giving way 
of his knees.  He wore a knee brace.  His right knee gave him 
problems since basic training in 1996.  The diagnosis in January 
1996 was bilateral patellofemoral pain syndrome and possible 
tendonitis of the bilateral knees.  A February 1996 service 
record shows a diagnosis of patellofemoral tracking syndrome.  It 
swelled with standing, running, or lifting.  In October 2003, the 
Veteran was assessed with a probable meniscal tear.  It was noted 
that he might need an MRI on his next visit to evaluate.

In May 2007, the Veteran underwent VA examination.  Following 
evaluation, the diagnosis was post-traumatic injury to the 
patella with spur formation.

A May 2010 private treatment record includes a notation that the 
Veteran likely has a torn meniscus of the right knee.

Collectively, the above-cited evidence suggests that Veteran may 
have a current right knee disability related to service.  
However, the record includes no actual opinion addressing the 
medical relationship, if any, between a current right knee 
disability and service.  Under these circumstances, the Board 
finds that a medical opinion-based on full consideration of the 
Veteran's documented medical history and assertions, and 
supported by a clearly-stated rationale-would be helpful in 
resolving the claim for service connection.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2009); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Also, as regards the Veteran's claim for a higher initial rating 
for the service-connected mood disorder, the Board notes that the 
Veteran was last examined for this disability in May 2007.  
During the March 2010 Board hearing, the Veteran's wife testified 
that he had outbursts three or four times per week.  The Veteran 
described mood swings and memory loss.  He was unable to advance 
at his job because of problems concentrating.  He was unable to 
complete more complex tasks and had to change jobs.  His 
outbursts also happened at work.  The Veteran stated that his 
mood disorder had certainly worsened since he was last examined. 

To ensure that the record reflects the current severity of the 
Veteran's mood disorder and in light of the Veteran's contentions 
of increased and additional symptomatology, the Board finds that 
a more contemporaneous examination, with findings responsive to 
the applicable rating criteria, is needed to properly evaluate 
the service-connected disability under consideration.  Id.  
During the March 2010 hearing, the Veteran indicated his 
willingness to report to a VA examination, if needed.

Accordingly, the RO should arrange for the Veteran to undergo VA 
orthopedic and psychiatric examinations at a VA medical facility.  
The Veteran is hereby advised that failure to report to any 
scheduled examination(s), without good cause, may result in 
denial of the claim(s) (as the original claim(s) will be 
considered on the basis of the evidence of record).  See 
38 C.F.R. § 3.655 (2009).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the Veteran 
fails to report to any scheduled examination(s), the RO should 
obtain and associate with the claims file (a) copy(ies) of the 
notice(s) of the date and time of the examination(s) sent to him 
by the pertinent VA medical facility.

Prior to arranging for the Veteran to be examined, to ensure that 
all due process requirements are met, and that the record before 
each examiner is complete, the RO should also give the Veteran 
another opportunity to provide information and/or evidence 
pertinent to the claims on appeal.  The RO's letter to the 
Veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the relevant 
statute to clarify that VA may make a decision on a claim before 
the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims on 
appeal.  

The RO's adjudication of the claim for higher initial rating 
should include consideration of whether "staged" rating of the 
Veteran's disability (assignment of different ratings for 
distinct periods of time, based on the facts found) pursuant to 
Fenderson (cited to above) is appropriate.  Also, in adjudicating 
each claim, the RO should consider all evidence added to the 
record since the RO's last adjudication of the claims (to 
include, for the sake of efficiency, evidence submitted after the 
Board hearing, notwithstanding the waiver of initial RO 
consideration of the evidence).

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claims on appeal that is not currently of 
record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

3.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
orthopedic examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the physician 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made available 
to the examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should clearly identify all 
current right knee disability/ies underlying 
the Veteran's complaints of pain.  Then, with 
respect to each such diagnosed disability, 
the examiner should provide an opinion, 
consistent with sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the disability had its 
onset in or is medically related to service.  

In rendering the requested opinion, the 
physician should specifically consider the 
in- and post-service treatment records, as 
well as the Veteran's contentions.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

4.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo a 
VA examination, by a psychiatrist or 
psychologist, at a VA medical facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the examiner 
designated to examine the Veteran, and a 
report of the examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
necessary tests and studies(to include 
psychological testing, if warranted) should 
be accomplished (with all findings made 
available to the psychiatrist or psychologist 
prior to the completion of his or her 
report), and all clinical findings should be 
reported in detail.  

The examiner should render specific findings 
with respect to the existence and extent (or 
frequency, as appropriate) of:  memory loss; 
depressed mood; anxiety; panic attacks; sleep 
impairment; impaired judgment, speech, 
impulse control and/or thought processes; 
neglect of personal hygiene and appearance; 
suicidal ideation; and delusions and/or 
hallucinations.  The examiner should render a 
multi-axial diagnosis, including assignment 
of a Global Assessment of Functioning (GAF) 
scale score that represents the level of 
impairment due to the Veteran's psychiatric 
disability, and an explanation of what the 
score means.

The examiner should set forth all examination 
findings, along with complete rationale for 
the conclusions reached, in a printed 
(typewritten) report.

5.  If the Veteran fails to report to any 
scheduled examination(s), the RO must obtain 
and associate with the claims file a copy of 
any notice(s) of the date and time of the 
examination(s) sent to him by the pertinent 
VA medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claims on appeal in light of 
all pertinent evidence (to particularly 
include all that added to the record since 
the RO's last adjudication of the claim) and 
legal authority.  The RO's adjudication of 
the claim for a higher initial rating should 
include consideration of whether "staged" 
rating of the Veteran's disability, pursuant 
to Fenderson (cited to above) is appropriate.

8.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

